Citation Nr: 0527944	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  01-08 369A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a lower abdominal 
disorder, claimed as a hernia.

2.  Entitlement to service connection for a lower abdominal 
disorder, claimed as a hernia.  

3.  Entitlement to service connection for residuals of an L-3 
compression fracture.  

4.  Entitlement to service connection for osteoporosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from November 1960 to November 
1964.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  


FINDINGS OF FACT

1.  Service connection for a lower abdominal disorder was 
denied by rating decisions in November 1999 and January 2000.  
The veteran was notified of those decisions and did not file 
a notice of disagreement within one year of that notice.  

2.  Evidence added to the record concerning the issue 
relating to a lower abdominal disorder was not previously of 
record and is so significant that it must be considered in 
order to fairly decide the merits of this claim.  

3.  The medical evidence does not show the veteran had a 
chronic lower abdominal disorder during service that is 
related to any current disorder.  

4.  The medical evidence does not show the veteran sustained 
an L-3 compression fracture during service.  

5.  The medical evidence does not show that any current 
osteoporosis had its origins in service.  




CONCLUSIONS OF LAW

1.  Evidence received since the January 2000 rating decision, 
which denied the veteran's claim for service connection for a 
lower abdominal disorder, is new and material and this claim 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2005).

2.  A lower abdominal disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).  

3.  Residuals of an L-3 compression fracture were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).  

4.  Osteoporosis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the October 2001 and 
February 2005 statements of the case, the various 
supplemental statements of the case, and the July 2001 and 
May 2004 RO letters to the veteran notifying him of the VCAA, 
he has been advised of the laws and regulations governing the 
claims on appeal and the evidence that he must supply and the 
evidence that VA would attempt to obtain.  Thus, he may be 
considered to have been advised to submit any pertinent 
evidence in his possession.  Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005).  Finally, the Board notes that records 
of VA treatment through January 2003 and private treatment 
records dated through March 2003 have been obtained.  The 
veteran has not identified any additional evidence not 
already associated with the claims folder that is obtainable.  
See Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Therefore, the Board finds that the duty to assist has also 
been met.  

The Court also held in Pelegrini II that 38 U.S.C.A. § 
5103(a) requires VA to provide notice to the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  In the present case, the RO initially considered 
the claims on appeal prior to the mailing of the letters to 
the veteran of the laws and regulations governing the claims 
on appeal and the evidence that he must supply and the 
evidence that VA would attempt to obtain.  But his claims 
were readjudicated after he was notified of the provisions of 
the VCAA, as it pertains to each claim.  So the Board finds 
no evidence of prejudicial error in proceeding to a decision 
on the merits in the present case.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

For applications to reopen a claim received prior to August 
29, 2001, as is the case here, new and material evidence 
means evidence not previously submitted to agency 
decisionmakers that bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The record shows that rating decisions in November 1999 and 
January 2000 denied service connection for a lower abdominal 
condition; the veteran was notified of those decisions and 
did not file a notice of disagreement within one year.  A 
rating decision in April 2001 again denied service connection 
for a lower abdominal condition and the veteran appealed that 
decision.  

The service medical records contain the report of a 
consultation in October 1964, just one month before the 
veteran's separation.  The report notes his complaint of pain 
in the left inguinal area extending to the scrotum, increased 
on heavy lifting.  The consultant indicated the veteran had 
experienced the pain for several months.  He stated there was 
no history of genitourinary problems, diarrhea, etc.  


The examiner's report reflects no abnormal clinical findings 
regarding the prostate or abdomen and he stated that no 
hernia was noted.  The only abnormal finding recorded was the 
urinalysis and the examiner recommended a urine culture, 
starting the veteran on antibiotics in the meantime.  The 
report of the veteran's separation examination approximately 
one month later, in November 1964, indicates that examination 
of the back, abdomen, and genitourinary system was normal.  
No pertinent abnormal clinical findings or diagnoses were 
listed.  

No subsequent evidence concerning medical treatment or 
examination prior to 1999 has been obtained.  The records 
show the veteran was diagnosed as having a left lower 
quadrant ventral hernia in September 1999 and that the hernia 
was repaired in May 2000.  

The veteran's claim was initially denied because he had not 
submitted any evidence of a current disorder.  Because 
evidence was subsequently received that showed surgical 
repair of the ventral hernia, the claim was reopened.  The 
Board concurs that the evidence submitted since the initial 
denial is new and material and that the claim for service 
connection for a lower abdominal disorder is reopened.  

Private treatment records dated in July 2001 note the 
veteran's statement that the left lower abdominal pain had 
been present for 37 years (i.e., since service) and had not 
abated following the surgery.  The same physician noted a 
finding of osteoporosis of the hips with a minimal L-3 
compression fracture in August 2001 on x-ray.  The examiner 
indicated that the compression fracture was probably due to 
osteoporosis.  

The veteran wrote that he had experienced the same abdominal 
pain since an incident in service when he was tightening a 
bolt on a boiler and "felt something pop."  



A private physician provided his opinion in June 2002 that 
the veteran's left-sided chronic pain could have been 

in the straight relation to the accident 
[he] sustained during his military duty.  
The only evidence of that accident in the 
past could be minimal compression of the 
L3 vertebral body which was seen on x-ray 
of the lumbosacral spine done [in August 
2001].  

The same private physician submitted an identical statement 
in March 2003.  

A VA MRI of the lumbosacral spine in August 2002 reportedly 
showed mild degenerative disc disease of the lumbosacral 
spine and mild compression of L-3 which appeared somewhat 
chronic.  

In a January 2003 VA clinic note, the examiner indicated that 
the veteran's left groin pain could be explained by the L-3 
compression fracture and degenerative changes.  

The veteran submitted statements from two fellow shipmates 
during service in January 2004.  The authors recalled the 
veteran's complaints of abdominal and back pain and one 
author stated the veteran also walked with a limp following 
an incident.  

A VA compensation examination was conducted in August 2004.  
The examiner carefully reviewed the claims file, including 
the medical opinions that are of record, and his report sets 
forth in detail the history of the veteran's complaints, both 
as recorded in the medical record and as related by him.  The 
examiner found that the medical evidence of record did not 
establish that the veteran currently has osteoporosis but 
concluded that, even if it is currently present, it was 
likely not present during service.  The examiner also 
concluded that it was less likely than not that a compression 
fracture of L-3 was the cause of the left inguinal and 
scrotal pain noted in service.  Finally, the examiner 
concluded that the cause of the pain that the veteran 
presented with in 1964 during service is unknown and may 
never be determined.  

The record also shows the veteran has done construction work 
since his separation from military service.  

The Board accords lesser probative weight to the statements 
by the private physician in this case because they are based, 
to a great extent, on statements made by the veteran 
regarding an injury in service that remains unsubstantiated.  
So without sufficient proof of the precipitating event 
(claimed injury) in service, there logically cannot be a 
probative medical opinion from a private physician, or anyone 
else for that matter, linking any current disability to that 
injury since it is uncorroborated - and, therefore, by all 
accounts, did not occur.  There are a line of precedent cases 
discussing the lack of a proper factual foundation for a 
medical opinion, such as the one from the private physician 
in this particular case  See, e.g., Elkins v. Brown, 5 
Vet. App. 474, 478 (1993); Owens v. Brown, 7 Vet. App. 429 
(1995).  Generally, when, as here, a medical opinion relies 
at least partially on the veteran's personal rendition of his 
medical history, the Board is not bound to accept the medical 
conclusion, as it has no greater probative value than the 
facts alleged by the veteran.  Swann v. Brown, 5 Vet. App. 
229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).

In comparison, the Board assigns much more weight to the 
commentary by the August 2004 VA examiner who presented a 
critical analysis of all of the medical evidence - both for 
and against the claims.  The VA physician's opinion was based 
on an objective, independent review of the record, in 
addition to his personal clinical evaluation of the veteran.  
So it did not rely on information that had not been otherwise 
established as true.  See Prejean v. West, 13 Vet. App. 444, 
448-49 (2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.)



The lay statements corroborate the veteran's abdominal pain 
complaints in service that are documented in the service 
medical records and also corroborate his more recent 
statements that he also had back pain during service.  
However, they do not and cannot point to any medical disorder 
or diagnosis as the cause for his complaints.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Weighing all of the evidence, the Board finds that the record 
does not show that the hernia for which the veteran was 
treated beginning in 1999 was in any way related to the 
symptoms noted in service 35 years earlier.  No diagnosis was 
assigned to the symptoms during service, although it appears 
the examiner treated the veteran for a urinary tract 
infection.  Specifically, it was noted at that time that 
there was no hernia or other abdominal abnormality and no 
hernia was reported at the time of his separation examination 
one month later.  The Board also finds that the medical 
evidence does not establish that the manifestations noted in 
service are related to any current disorder.  Accordingly, 
the Board concludes that service connection is not 
established for a lower abdominal disorder.  

In addition, the Board finds that the record does not show 
the veteran sustained a back injury in service, resulting in 
an L-3 compression fracture.  Although he and others now 
report that he had back pain in service, and although a 
private physician has indicated that the veteran's pain 
complaints in service could have been consistent with an L-3 
compression fracture, there simply is no credible evidence 
that he indeed sustained a back injury or compression 
fracture during service, as pointed out by the August 2004 VA 
examiner.  Thus, the Board concludes that service connection 
for residuals of an L-3 compression fracture is not 
established.  

Although 2001 x-ray reports note the presence of 
osteoporosis, the Board finds that the medical evidence does 
not show the osteoporosis was present in service or for many 
years after service.  While the service medical records do 
not specifically show that osteoporosis was not present at 
that time, neither is there any credible evidence, either 
during service or subsequently, showing that osteoporosis was 
in fact present, or even suspected, during service.  
Moreover, the August 2004 VA examiner stated that it is 
unlikely this condition was present in 1964.  In the absence 
of credible evidence that any current osteoporosis was 
present during service, the criteria for service connection 
are not met.  

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Here, there is not, mostly evidence against the 
claims, so they must be denied because the preponderance of 
the evidence is unfavorable - meaning the benefit-of-the-
doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.


ORDER

The petition to reopen the claim for service connection for a 
lower abdominal disorder - including hernia, is granted.

But service connection for a lower abdominal disorder, for 
residuals of an L-3 compression fracture, and for 
osteoporosis is denied.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


